 

Exhibit 10.8

 

FRACROCK INTERNATIONAL, INC.

 

2013 STOCK INCENTIVE PLAN

 

I. PURPOSE OF THE PLAN

 

The purpose of the FRACROCK INTERNATIONAL, INC. 2013 STOCK INCENTIVE PLAN (the
“Plan”) is to provide a means through which FRACROCK INTERNATIONAL, INC., a
Delaware corporation (the “Company”), and its Affiliates may attract and retain
able persons to serve as Directors or Consultants or to enter the employ of the
Company and its Affiliates and to provide a means whereby those individuals upon
whom the responsibilities of the successful administration and management of the
Company and its Affiliates rest, and whose present and potential contributions
to the Company and its Affiliates are of importance, can acquire and maintain
stock ownership or other awards, thereby strengthening their concern for the
welfare of the Company and its Affiliates and their desire to remain employed
by, or continue providing services to, the Company and its Affiliates. A further
purpose of the Plan is to provide such individuals with additional incentive and
reward opportunities designed to enhance the profitable growth of the Company
and its Affiliates. Accordingly, the Plan provides for granting Incentive Stock
Options, Options that do not constitute Incentive Stock Options, Restricted
Stock Awards, Performance Awards, Phantom Stock Awards, Bonus Stock Awards, or
any combination of the foregoing, as is best suited to the circumstances of the
particular employee, Consultant, or Director as provided herein.

 

II. DEFINITIONS

 

The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:

 

(a) “Affiliate” means any corporation, partnership, limited-liability company or
partnership, association, trust, or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

 

(b) “Award” means, individually or collectively, any Option, Restricted Stock
Award, Performance Award, Phantom Stock Award, or Bonus Stock Award.

 

(c) “Board” means the Board of Directors of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

 

(f) “Committee” means a committee of the Board that is selected by the Board as
provided in Paragraph IV(a).

 

(g) “Common Stock” means the common stock of the Company, or any security into
which such common stock may be changed by reason of any transaction or event of
the type described in Paragraph XII.

 

(h) “Company” means FracRock International, Inc., a Delaware corporation.

 

(i) “Consultant” means any person who is not an employee or a Director and who
is providing advisory or consulting services to the Company or any Affiliate.

 

(j) “Corporate Change” shall have the meaning assigned to such term in Paragraph
XII(c) of the Plan.

 

(k) “Director” means an individual who is a member of the Board or, where the
context of the Plan so permits, a member of the board of directors (or any
analogous governing body) of an Affiliate of the Company.

 

1

 

 

(l) An “employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Fair Market Value” means, as of any specified date, the closing price of
the Common Stock, if the Common Stock is listed on a national stock exchange
registered under section 6(a) of the Exchange Act, reported on the stock
exchange composite tape on that date (or such other reporting service approved
by the Committee); or, if no closing price is reported on that date, on the last
preceding date on which such closing price of the Common Stock is so reported.
If the Common Stock is traded over the counter at the time a determination of
its fair market value is required to be made hereunder, its fair market value
shall be deemed to be equal to the average between the reported high and low or
closing bid and asked prices of Common Stock on the most recent date on which
Common Stock was publicly traded. In the event Common Stock is not publicly
traded at the time a determination of its value is required to be made
hereunder, the determination of its fair market value shall be made by the
Committee in such manner as it deems appropriate and as is consistent with the
requirements of section 409A of the Code.

 

(o) “Incentive Stock Option” means an incentive stock option within the meaning
of section 422 of the Code.

 

(p) “Option” means an Award granted under Paragraph VII of the Plan and includes
both Incentive Stock Options to purchase Common Stock and Options that do not
constitute Incentive Stock Options to purchase Common Stock.

 

(q) “Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.

 

(r) “Participant” means an employee, Consultant, or Director who has been
granted an Award.

 

(s) “Performance Award” means an Award granted under Paragraph IX of the Plan.

 

(t) “Performance Award Agreement” means a written agreement between the Company
and a Participant with respect to a Performance Award.

 

(u) “Performance Measure” means one or more performance measures established by
the Committee that are based on (i) the price of a share of Common Stock, (ii)
the Company’s earnings per share, (iii) the Company’s market share or the market
share of a business unit of the Company designated by the Committee, (iv) the
Company’s sales or the sales of a business unit of the Company designated by the
Committee, (v) operating income or operating income margin of the Company or a
business unit of the Company, (vi) the net income or net income margin (before
or after taxes) of the Company or any business unit of the Company designated by
the Committee, (vii) the cash flow or return on investment of the Company or any
business unit of the Company designated by the Committee, (viii) the earnings or
earnings margin before or after interest, taxes, depreciation, and/or
amortization of the Company or any business unit of the Company designated by
the Committee, (ix) the economic value added, (x) the return on capital, assets,
or stockholders’ equity achieved by the Company, (xi) the total stockholders’
return achieved by the Company, (xii) signing of a multi-year Memorandum of
Understanding or similar arrangement with an operator in the Neuquén Basin of
Argentina to provide the Company’s services (that is acceptable to the Company’s
Board), (xiii) the completion of a second round equity offering sufficient in
size (as determined by the Board) to fully launch the Company’s operations in
the Neuquén province of Argentina, (xiv) obtaining bank or lease financing for
some or all of the equipment to be purchased with the result that the amount of
the second round equity offering is able to be reduced from the Company’s
current projected amount or (xv) any combination of the foregoing. The
performance measures described in the preceding sentence may be absolute,
relative to one or more other companies, relative to one or more indexes, or
measured by reference to the Company alone, one or more business units or
Affiliates of the Company alone, or the Company together with one or more of its
business units or Affiliates. In addition, performance measures may be subject
to adjustment by the Committee for changes in accounting principles, to satisfy
regulatory requirements and other specified significant extraordinary items or
events.

 

(v) “Phantom Stock Award” means an Award granted under Paragraph X of the Plan.

 

2

 

 

(w) “Phantom Stock Award Agreement” means a written agreement between the
Company and a Participant with respect to a Phantom Stock Award.

 

(x) “Plan” means the Frac Rock International, Inc. 2012 Stock Incentive Plan, as
amended from time to time.

 

(y) “Restricted Stock Agreement” means a written agreement between the Company
and a Participant with respect to a Restricted Stock Award.

 

(z) “Restricted Stock Award” means an Award granted under Paragraph VIII of the
Plan.

 

(aa) “Rule 16b-3” means Securities Exchange Commission Rule 16b-3 promulgated
under the Exchange Act, as such may be amended from time to time, and any
successor rule, regulation, or statute fulfilling the same or a similar
function.

 

(bb) “Stock Appreciation Right” means a right to acquire, upon exercise of the
right, Common Stock and/or, in the sole discretion of the Committee, cash having
an aggregate value equal to the then excess of the Fair Market Value of the
shares with respect to which the right is exercised over the exercise price
therefor. The Committee shall retain final authority to determine whether a
Participant shall be permitted, and to approve an election by a Participant, to
receive cash in full or partial settlement of a Stock Appreciation Right.

 

(cc) “Stockholders Agreement” means that certain Stockholders Agreement as in
effect on the date the Plan is adopted by the Board among the Company and
certain of its stockholders, as the same may be amended or restated from time to
time.

 

III. EFFECTIVE DATE AND DURATION OF THE PLAN

 

The Plan shall become effective upon the date of its adoption by the Board,
provided the Plan is approved by the stockholders of the Company on such date or
within 12 months thereafter in a manner that satisfies the requirements of
section 422 of the Code and the regulations thereunder. Notwithstanding any
provision in the Plan to the contrary, no Option shall be exercisable, no
Restricted Stock Award or Bonus Stock Award shall be granted, and no Performance
Award or Phantom Stock Award shall vest or become satisfiable prior to such
stockholder approval. No further Awards may be granted under the Plan after 10
years from the date the Plan is adopted by the Board. The Plan shall remain in
effect until all Options granted under the Plan have been exercised or expired,
all Restricted Stock Awards granted under the Plan have vested or been
forfeited, and all Performance Awards, Phantom Stock Awards, and Bonus Stock
Awards have been satisfied or expired.

 

IV. ADMINISTRATION

 

(a) Composition of Committee. The Plan shall be administered by a committee of,
and appointed by, the Board. In the absence of the Board’s appointment of a
committee to administer the Plan, the Board shall serve as the Committee.

 

(b) Powers. Subject to the express provisions of the Plan, the Committee shall
have authority, in its discretion, to determine which employees, Consultants, or
Directors shall receive an Award, the time or times when such Award shall be
made, the type of Award that shall be made, the number of shares of Common Stock
to be subject to each Option, Restricted Stock Award, or Bonus Stock Award, and
the number of shares of Common Stock to be subject to or the value of each
Performance Award or Phantom Stock Award. In making such determinations, the
Committee shall take into account the nature of the services rendered by the
respective employees, Consultants, or Directors, their present and potential
contribution to the Company’s success, and such other factors as the Committee
in its sole discretion shall deem relevant.

 

(c) Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective agreements executed hereunder, to prescribe, amend, suspend or
waive rules and regulations relating to the Plan, to determine the terms,
restrictions, and provisions of the agreement relating to each Award, including
such terms, restrictions, and provisions as shall be requisite in the judgment
of the Committee to cause designated Options to qualify as Incentive Stock
Options, and to make all other determinations necessary or advisable for
administering the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
to an Award in the manner and to the extent the Committee shall deem expedient
to carry the Plan or any such agreement into effect. All determinations and
decisions made by the Committee on the matters referred to in this Paragraph IV
and in construing the provisions of the Plan shall be conclusive.

 

3

 

  

(d) Delegation of Authority by the Committee. Notwithstanding the preceding
provisions of this Paragraph IV or any other provision of the Plan to the
contrary, subject to the constraints of applicable law, the Committee may from
time to time, in its sole discretion, delegate to the Chief Executive Officer of
the Company the administration (or interpretation of any provision) of the Plan,
and the right to grant Awards under the Plan, insofar as such administration
(and interpretation) and power to grant Awards relates to any person who is not
then subject to section 16 of the Exchange Act (including any successor section
to the same or similar effect). Any such delegation may be effective only so
long as the Chief Executive Officer of the Company is a member of the Board, and
the Committee may revoke such delegation at any time. The Committee may put any
conditions and restrictions on the powers that may be exercised by the Chief
Executive Officer of the Company upon such delegation as the Committee
determines in its sole discretion. In the event of any conflict in a
determination or interpretation under the Plan as between the Committee and the
Chief Executive Officer of the Company, the determination or interpretation, as
applicable, of the Committee shall be conclusive.

 

V. SHARES SUBJECT TO THE PLAN; AWARD LIMITS;
GRANT OF AWARDS

 

(a) Shares Subject to the Plan and Award Limits. Subject to adjustment in the
same manner as provided in Paragraph XII with respect to shares of Common Stock
subject to Options then outstanding, the aggregate maximum number of shares of
Common Stock that may be issued under the Plan, and the aggregate maximum number
of shares of Common Stock that may be issued under the Plan through Incentive
Stock Options, shall not exceed One Million (1,000,000) shares. Shares shall be
deemed to have been issued under the Plan only to the extent actually issued and
delivered pursuant to an Award. To the extent that an Award lapses or the rights
of its holder terminate, any shares of Common Stock subject to such Award shall
again be available for the grant of an Award under the Plan. In addition, shares
issued under the Plan and forfeited back to the Plan, shares surrendered in
payment of the exercise price or purchase price of an Award, and shares withheld
for payment of applicable employment taxes and/or withholding obligations
associated with an Award shall again be available for the grant of an Award
under the Plan.

 

(b) Grant of Awards. The Committee may from time to time grant Awards to one or
more employees, Consultants, or Directors determined by it to be eligible for
participation in the Plan in accordance with the terms of the Plan.

 

(c) Stock Offered. Subject to the limitations set forth in Paragraph V(a), the
stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares that remain unissued and that are
not subject to outstanding Awards at the termination of the Plan shall cease to
be subject to the Plan but, until termination of the Plan, the Company shall at
all times make available a sufficient number of shares to meet the requirements
of the Plan. The shares of the Company’s stock to be issued pursuant to any
Award may be represented by physical stock certificates or may be
uncertificated. Notwithstanding references in the Plan to certificates, the
Company may deliver uncertificated shares of Common Stock in connection with any
Award.

 

VI. ELIGIBILITY

 

Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors. An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Plan, such
Award may include an Incentive Stock Option, an Option that is not an Incentive
Stock Option, a Restricted Stock Award, a Performance Award, a Phantom Stock
Award, a Bonus Stock Award, or any combination thereof.

 

4

 

  

VII. STOCK OPTIONS

 

(a) Option Period. The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of 10 years from the date of grant.

 

(b) Limitations on Exercise of Option. An Option shall be exercisable in whole
or in such installments and at such times as determined by the Committee.

 

(c) Special Limitations on Incentive Stock Options. An Incentive Stock Option
may be granted only to an individual who is employed by the Company or any
“parent corporation” or “subsidiary corporation” (as such terms are defined in
section 424 of the Code) of the Company at the time the Option is granted. To
the extent that the aggregate fair market value (determined at the time the
respective Incentive Stock Option is granted) of stock with respect to which
Incentive Stock Options are exercisable for the first time by an individual
during any calendar year under all incentive stock option plans of the Company
and its parent and subsidiary corporations, within the meaning of section 424 of
the Code, exceeds $100,000 or such other amount as may be prescribed under
section 422 of the Code or applicable regulations or rulings from time to time,
such Incentive Stock Options shall be treated as Options that do not constitute
Incentive Stock Options. The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury regulations, and other
administrative pronouncements, which of a Participant’s Incentive Stock Options
will not constitute Incentive Stock Options because of such limitation and shall
notify the Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted,
the option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant. Except as otherwise
provided in sections 421 or 422 of the Code, an Incentive Stock Option shall not
be transferable otherwise than by will or the laws of descent and distribution
and shall be exercisable during the Participant’s lifetime only by such
Participant or the Participant’s guardian or legal representative.

 

(d) Option Agreement. Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Option as an Incentive Stock Option under
section 422 of the Code. Each Option Agreement shall specify the effect of
termination of (i) employment, (ii) the consulting or advisory relationship, or
(iii) membership on the Board or the board of directors (or analogous governing
body) of an Affiliate of the Company, as applicable, on the exercisability of
the Option. An Option Agreement may provide for the payment of the option price,
in whole or in part, by the delivery of a number of shares of Common Stock (plus
cash if necessary) having a Fair Market Value equal to such option price.
Moreover, an Option Agreement may provide for a “cashless exercise” of the
Option by establishing procedures satisfactory to the Committee with respect
thereto. Further, an Option Agreement may provide, on such terms and conditions
as the Committee in its sole discretion may prescribe, for the grant of a Stock
Appreciation Right in connection with the grant of an Option and, in such case,
the exercise of the Stock Appreciation Right shall result in the surrender of
the right to purchase a number of shares under the Option equal to the number of
shares with respect to which the Stock Appreciation Right is exercised (and vice
versa). In the case of any Stock Appreciation Right that is granted in
connection with an Incentive Stock Option, such right shall be exercisable only
when the Fair Market Value of the Common Stock exceeds the exercise price
specified therefor in the Option or the portion thereof to be surrendered. The
terms and conditions of the respective Option Agreements need not be identical.
The Committee may, in its sole discretion, amend an outstanding Option Agreement
from time to time in any manner that is not inconsistent with the provisions of
the Plan (including, without limitation, an amendment that accelerates the time
at which the Option, or a portion thereof, may be exercisable), provided that,
except as otherwise provided in the Plan or the applicable Option Agreement, any
such amendment shall not materially reduce the rights of a Participant without
the consent of such Participant.

 

(e) Option Price and Payment. The price at which a share of Common Stock may be
purchased upon exercise of an Option shall be determined by the Committee but,
subject to the special limitations on Incentive Stock Options set forth in
Paragraph VII(c) and to adjustment as provided in Paragraph XII, such purchase
price shall not be less than the Fair Market Value of a share of Common Stock on
the date such Option is granted. The Option or portion thereof may be exercised
by delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee. The purchase price of the Option or portion thereof shall be paid
in full in the manner prescribed by the Committee. Separate stock certificates
shall be issued by the Company for those shares acquired pursuant to the
exercise of an Incentive Stock Option and for those shares acquired pursuant to
the exercise of any Option that does not constitute an Incentive Stock Option.

 

5

 

  

(f) Restrictions on Repricing of Options. Except as provided in Paragraph XII,
the Committee may not, without approval of the stockholders of the Company,
amend any outstanding Option Agreement to lower the option price (or cancel and
replace any outstanding Option Agreement with Option Agreements having a lower
option price).

 

(g) Stockholder Rights and Privileges. The Participant shall be entitled to all
the privileges and rights of a stockholder only with respect to such shares of
Common Stock as have been purchased under the Option and for which shares of
stock have been delivered to the Participant.

 

(h) Options and Rights in Substitution for Options Granted by Other Employers.
Options and Stock Appreciation Rights may be granted under the Plan from time to
time in substitution for options and such rights held by individuals providing
services to corporations or other entities who become employees, Consultants, or
Directors as a result of a merger or consolidation or other business transaction
with the Company or any Affiliate.

 

VIII. RESTRICTED STOCK AWARDS

 

(a) Forfeiture Restrictions to be Established by the Committee. Shares of Common
Stock that are the subject of a Restricted Stock Award shall be subject to
restrictions on transferability by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”). The Forfeiture Restrictions shall
be determined by the Committee in its sole discretion, and the Committee may
provide that the Forfeiture Restrictions shall lapse upon (i) the attainment of
one or more Performance Measures, (ii) the Participant’s continued employment
with the Company or one of its Affiliates or continued service as a Consultant
or Director for a specified period of time, (iii) the occurrence of any event or
the satisfaction of any other condition specified by the Committee in its sole
discretion, or (iv) a combination of any of the foregoing. Each Restricted Stock
Award may have different Forfeiture Restrictions, in the discretion of the
Committee.

 

(b) Other Terms and Conditions. Unless provided otherwise in a Restricted Stock
Agreement, the Participant shall have the right to receive dividends with
respect to Common Stock subject to a Restricted Stock Award, to vote Common
Stock subject thereto, and to enjoy all other stockholder rights, except that
(i) the Participant shall not be entitled to delivery of the stock certificate
until the Forfeiture Restrictions have expired, (ii) the Company shall retain
custody of the stock until the Forfeiture Restrictions have expired, (iii) the
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of or encumber the stock until the Forfeiture Restrictions have expired,
(iv) a breach of the terms and conditions established by the Committee pursuant
to the Restricted Stock Agreement shall result in a forfeiture of the Restricted
Stock Award, and (v) with respect to the payment of any dividend with respect to
shares of Common Stock subject to a Restricted Stock Award directly to the
Participant, each such dividend shall be paid no later than the end of the
calendar year in which the dividends are paid to stockholders of such class of
shares or, if later, the fifteenth day of the third month following the date the
dividends are paid to stockholders of such class of shares. At the time a
Restricted Stock Award is granted, the Committee may, in its sole discretion,
prescribe additional terms, conditions, or restrictions relating to Restricted
Stock Awards, including, but not limited to, rules pertaining to the termination
of employment or service as a Consultant or Director (by retirement, disability,
death, or otherwise) of a Participant prior to expiration of the Forfeitures
Restrictions. Such additional terms, conditions, or restrictions shall be set
forth in a Restricted Stock Agreement made in conjunction with the Award.

 

(c) Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.

 

(d) Committee’s Discretion to Accelerate Vesting of Restricted Stock Awards.
Subject to any limitations imposed under section 162(m) of the Code, the
Committee may, in its discretion and as of a date determined by the Committee,
fully vest any or all Common Stock awarded to a Participant pursuant to a
Restricted Stock Award and, upon such vesting, all Forfeiture Restrictions
applicable to such Restricted Stock Award shall terminate as of such date. Any
action by the Committee pursuant to this Subparagraph may vary among individual
Participants and may vary among the Restricted Stock Awards held by any
individual Participant.

 

6

 

  

(e) Restricted Stock Agreements. At the time any Award is made under this
Paragraph VIII, the Company and the Participant shall enter into a Restricted
Stock Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.
Subject to the restriction set forth in the first sentence of Subparagraph (d)
above, the Committee may, in its sole discretion, amend an outstanding
Restricted Stock Agreement from time to time in any manner that is not
inconsistent with the provisions of the Plan, provided that, except as otherwise
provided in the Plan or the applicable Restricted Stock Agreement, any such
amendment shall not materially reduce the rights of a Participant without the
consent of such Participant.

 

IX. PERFORMANCE AWARDS

 

(a) Performance Period. The Committee shall establish, with respect to and at
the time of each Performance Award, the number of shares of Common Stock subject
to, or the maximum value of, the Performance Award and the performance period
over which the performance applicable to the Performance Award shall be
measured.

 

(b) Performance Measures. A Performance Award shall be awarded to a Participant
contingent upon future performance of the Company or any Affiliate, division, or
department thereof under a Performance Measure during the performance period.
The Committee, in its sole discretion, may provide for an adjustable Performance
Award value based upon the level of achievement of Performance Measures.

 

(c) Payment. Following the end of the performance period, the holder of a
Performance Award shall be entitled to receive payment of an amount not
exceeding the number of shares of Common Stock subject to, or the maximum value
of, the Performance Award, based on the achievement of the Performance Measures
for such performance period, as determined and certified in writing by the
Committee. Payment of a Performance Award may be made in cash, Common Stock, or
a combination thereof, as determined by the Committee. Payment shall be made in
a lump sum or in installments as prescribed by the Committee. If a Performance
Award covering shares of Common Stock is to be paid in cash, such payment shall
be based on the Fair Market Value of the Common Stock on the payment date or
such other date as may be specified by the Committee in the Performance Award
Agreement. A Participant shall not be entitled to the privileges and rights of a
stockholder with respect to a Performance Award covering shares of Common Stock
until payment has been determined by the Committee and such shares have been
delivered to the Participant.

 

(d) Termination of Award. A Performance Award shall terminate if the Participant
does not remain continuously in the employ of the Company and its Affiliates or
does not continue to perform services as a Consultant or a Director for the
Company and its Affiliates at all times during the applicable performance period
through the payment date, except as may be determined by the Committee.

 

(e) Performance Award Agreements. At the time any Award is made under this
Paragraph IX, the Company and the Participant shall enter into a Performance
Award Agreement setting forth each of the matters contemplated hereby and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Performance Award Agreements need not be
identical.

 

X. PHANTOM STOCK AWARDS

 

(a) Phantom Stock Awards. Phantom Stock Awards are rights to receive shares of
Common Stock (or the Fair Market Value thereof), or rights to receive an amount
equal to any appreciation or increase in the Fair Market Value of Common Stock
over a specified period of time, which vest over a period of time as established
by the Committee, without satisfaction of any performance criteria or objectives
that are based on one or more Performance Measures. The Committee may, in its
discretion, require payment or other conditions of the Participant respecting
any Phantom Stock Award. A Phantom Stock Award may include, without limitation,
a Stock Appreciation Right that is granted independently of an Option; provided,
however, that the exercise price per share of Common Stock subject to the Stock
Appreciation Right shall be (i) determined by the Committee but, subject to
adjustment as provided in Paragraph XII, such exercise price shall not be less
than the Fair Market Value of a share of Common Stock on the date such Stock
Appreciation Right is granted, and (ii) subject to the restrictions on
repricings described in Paragraph VII(f) in the same manner as applies to
Options.

 

7

 

 

(b) Award Period. The Committee shall establish, with respect to and at the time
of each Phantom Stock Award, a period over which the Award shall vest with
respect to the Participant.

 

(c) Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate.

 

(d) Payment. Following the end of the vesting period for a Phantom Stock Award
(or at such other time as the applicable Phantom Stock Award Agreement may
provide), the holder of a Phantom Stock Award shall be entitled to receive
payment of an amount, not exceeding the maximum value of the Phantom Stock
Award, based on the then vested value of the Award. Payment of a Phantom Stock
Award may be made in cash, Common Stock, or a combination thereof as determined
by the Committee. Payment shall be made in a lump sum or in installments as
prescribed by the Committee. Any payment to be made in cash shall be based on
the Fair Market Value of the Common Stock on the payment date or such other date
as may be specified by the Committee in the Phantom Stock Award Agreement. Cash
dividend equivalents may be paid during or after the vesting period with respect
to a Phantom Stock Award, as determined by the Committee. A Participant shall
not be entitled to the privileges and rights of a stockholder with respect to a
Phantom Stock Award until the shares of Common Stock, if any, have been
delivered to the Participant.

 

(e) Termination of Award. A Phantom Stock Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to perform services as a Consultant or a
Director for the Company and its Affiliates at all times during the applicable
vesting period, except as may be otherwise determined by the Committee.

 

(f) Phantom Stock Award Agreements. At the time any Award is made under this
Paragraph X, the Company and the Participant shall enter into a Phantom Stock
Award Agreement setting forth each of the matters contemplated hereby and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Phantom Stock Award Agreements need not be
identical.

 

XI. BONUS STOCK AWARDS

 

Each Bonus Stock Award granted to a Participant shall constitute a transfer of
unrestricted shares of Common Stock on such terms and conditions as the
Committee shall determine. Bonus Stock Awards shall be made in shares of Common
Stock and need not be subject to performance criteria or objectives or to
forfeiture. The purchase price, if any, for shares of Common Stock issued in
connection with a Bonus Stock Award shall be determined by the Committee in its
sole discretion.

 

XII. RECAPITALIZATION OR REORGANIZATION

 

(a) No Effect on Right or Power. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger, consolidation or
other business combination of the Company or any Affiliate, any issue of debt or
equity securities ahead of or affecting Common Stock or the rights thereof, the
dissolution or liquidation of the Company or any Affiliate, any sale, lease,
exchange, or other disposition of all or any part of its assets or business, or
any other corporate act or proceeding.

 

(b) Subdivision or Consolidation of Shares; Stock Dividends. The shares with
respect to which Awards may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable, (i) in the event of an increase in the number of outstanding
shares, shall be proportionately increased, and the purchase price per share, if
any, shall be proportionately reduced, and (ii) in the event of a reduction in
the number of outstanding shares, shall be proportionately reduced, and the
purchase price per share, if any, shall be proportionately increased. Any
fractional share resulting from such adjustment shall be rounded up to the next
whole share.

 

8

 

 

(c) Recapitalizations and Corporate Changes. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock or other
property covered by an Award theretofore granted and the purchase price of
Common Stock or other consideration subject to such Award shall be adjusted so
that such Award shall thereafter cover the number and class of shares of stock
and securities to which the Participant would have been entitled pursuant to the
terms of the recapitalization if, immediately prior to the recapitalization, the
Participant had been the holder of record of the number of shares of Common
Stock then covered by such Award. If (i) the Company shall not be the surviving
entity in any merger, consolidation or other business combination or
reorganization (or survives only as a subsidiary of an entity), (ii) the Company
sells, leases, or exchanges or agrees to sell, lease, or exchange all or
substantially all of its assets to any other person or entity, (iii) the Company
is to be dissolved and liquidated, (iv) any person or entity, including a
“group” as contemplated by section 13(d)(3) of the Exchange Act, acquires or
gains ownership or control (including, without limitation, the power to vote) of
more than 50% of the outstanding shares of the Company’s voting stock (based
upon voting power), or (v) as a result of or in connection with a contested
election of directors of the Company, the persons who were directors of the
Company before such election shall cease to constitute a majority of the Board
(each such event is referred to herein as a “Corporate Change”), no later than
(x) 10 days after the approval by the stockholders of the Company of such
merger, consolidation, reorganization, sale, lease, or exchange of assets or
dissolution and liquidation or such election of directors or (y) 30 days after a
Corporate Change of the type described in clause (iv), the Committee, acting in
its sole discretion without the consent or approval of any Participant, shall
effect one or more of the following alternatives in an equitable and appropriate
manner to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, which alternatives may vary among
individual Participants and which may vary among Options or Stock Appreciation
Rights held by any individual Participant: (1) accelerate the time at which
Options or Stock Appreciation Rights then outstanding may be exercised so that
such Awards may be exercised in full for a limited period of time on or before a
specified date (before or after such Corporate Change) fixed by the Committee,
after which specified date all such unexercised Awards and all rights of
Participants thereunder shall terminate, (2) require the mandatory surrender to
the Company by all or selected Participants of some or all of the outstanding
Options or Stock Appreciation Rights held by such Participants (irrespective of
whether such Awards are then exercisable under the provisions of the Plan) as of
a date, before or after such Corporate Change, specified by the Committee, in
which event the Committee shall thereupon cancel such Awards and the Company
shall pay (or cause to be paid) to each Participant an amount of cash per share
equal to the excess, if any, of the amount calculated in Subparagraph (d) below
(the “Change of Control Value”) of the shares subject to such Awards over the
exercise price(s) under such Awards for such shares, or (3) make such
adjustments to Options or Stock Appreciation Rights then outstanding as the
Committee deems appropriate to reflect such Corporate Change and to prevent the
dilution or enlargement of rights (provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to such Awards
then outstanding), including, without limitation, adjusting such an Award to
provide that the number and class of shares of Common Stock covered by such
Award shall be adjusted so that such Award shall thereafter cover securities of
the surviving or acquiring corporation or other property (including, without
limitation, cash) as determined by the Committee in its sole discretion.

 

(d) Change of Control Value. For the purposes of clause (2) in Subparagraph (c)
above, the “Change of Control Value” shall equal the amount determined in the
following clause (i), (ii) or (iii), whichever is applicable: (i) the per share
price offered to stockholders of the Company in any such merger, consolidation,
or other business combination, reorganization, sale of assets or dissolution and
liquidation transaction, (ii) the per share price offered to stockholders of the
Company in any tender offer or exchange offer whereby a Corporate Change takes
place, or (iii) if such Corporate Change occurs other than pursuant to a tender
or exchange offer, the fair market value per share of the shares into which such
Options or Stock Appreciation Rights being surrendered are exercisable, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Awards. In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Subparagraph (d) or Subparagraph (c) above consists of
anything other than cash, the Committee shall determine the fair cash equivalent
of the portion of the consideration offered which is other than cash.

 

9

 

 

(e) Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges, or other relevant changes in capitalization or distributions (other
than ordinary dividends) to the holders of Common Stock occurring after the date
of the grant of any Award and not otherwise provided for by this Paragraph XII,
such Award and any agreement evidencing such Award shall be subject to
adjustment by the Committee at its sole discretion as to the number and price of
shares of Common Stock or other consideration subject to such Award in an
equitable and appropriate manner so as to prevent the dilution or enlargement of
the benefits or potential benefits intended to be made available under such
Award. In the event of any such change in the outstanding Common Stock or
distribution to the holders of Common Stock, or upon the occurrence of any other
event described in this Paragraph XII, the aggregate maximum number of shares
available under the Plan, the aggregate maximum number of shares that may be
issued under the Plan through Incentive Stock Options, and the maximum number of
shares that may be subject to Awards granted to any one individual shall be
appropriately adjusted to the extent, if any, determined by the Committee, whose
determination shall be conclusive.

 

(f) Stockholder Action. Any adjustment provided for in the above Subparagraphs
shall be subject to any stockholder action required by applicable law or
regulation or the Company’s memorandum or Articles of Association.

 

(g) No Adjustments Unless Otherwise Provided. Except as hereinbefore expressly
provided, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.

 

XIII. AMENDMENT AND TERMINATION OF THE PLAN

 

The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted.
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
materially impair the rights of a Participant with respect to an Award
theretofore granted without the consent of the Participant, and provided,
further, that the Board may not, without approval of the stockholders of the
Company, (a) amend the Plan to increase the aggregate maximum number of shares
that may be issued under the Plan, increase the aggregate maximum number of
shares that may be issued under the Plan through Incentive Stock Options, or
change the class of individuals eligible to receive Awards under the Plan, or
(b) amend or delete Paragraph VII(f).

 

XIV. MISCELLANEOUS

 

(a) No Right to an Award. Neither the adoption of the Plan nor any action of the
Board or of the Committee shall be deemed to give any individual any right to be
granted an Award, or any other rights hereunder except as may be evidenced by an
Award agreement duly executed on behalf of the Company, and then only to the
extent and on the terms and conditions expressly set forth therein. The Plan
shall be unfunded. The Company shall not be required to establish any special or
separate fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Award.

 

(b) No Employment/Membership Rights Conferred. Nothing contained in the Plan
shall (i) confer upon any employee or Consultant any right with respect to
continuation of employment or of a consulting or advisory relationship with the
Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time. Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board or the board of directors (or analogous governing body) of any Affiliate
of the Company.

 

(c) Other Laws; Withholding. The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules, and
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules, and regulations available for the issuance and
sale of such shares. No fractional shares of Common Stock shall be delivered,
nor shall any cash in lieu of fractional shares be paid unless otherwise
determined by the Committee. The Company shall have the right to deduct in
connection with all Awards any taxes required by law to be withheld and to
require any payments required to enable it to satisfy its withholding
obligations.

 

10

 

  

(d) No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any action which
is deemed by the Company or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No Participant, beneficiary or other person shall
have any claim against the Company or any Affiliate as a result of any such
action.

 

(e) Restrictions on Transfer. An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in Paragraph
VII(c)) shall not be transferable otherwise than (i) by will or the laws of
descent and distribution, (ii) pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder, or (iii) with the consent of the
Committee.

 

(f) Stockholders Agreement. Shares of Common Stock subject to, or acquired
pursuant to, an Award shall be subject to the terms of the Stockholders
Agreement. As a condition to participation in the Plan, each Participant agrees
that the Participant and the Participant’s spouse, if any, will, upon request of
the Company, execute and deliver to the Company such documents and instruments
as the Company, in its discretion, may require to evidence such persons’
agreement to be bound by the terms of the Stockholders Agreement.

 

(g) Clawback. Notwithstanding any provisions in the Plan to the contrary, any
portion of the payments and benefits provided under the Plan or the sale of
shares of Common Stock shall be subject to a clawback or other recovery by the
Company to the extent necessary to comply with applicable law including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any Securities and Exchange Commission rule.

 

(h) Delayed Payment Restriction. Notwithstanding any provision in the Plan or an
Award agreement to the contrary, if any payment or benefit provided for under an
Award would be subject to additional taxes and interest under section 409A of
the Code if the Participant’s receipt of such payment or benefit is not delayed
in accordance with the requirements of section 409A(a)(2)(B)(i) of the Code,
then such payment or benefit shall not be provided to the Participant (or the
Participant’s estate, if applicable) until the earlier of (i) the date of the
Participant’s death or (ii) the date that is six months after the date of the
Participant’s separation from service with the Company.

 

(i) Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Texas, U.S.A., without regard to conflicts of
laws principles thereof.

 

11

 

 

 

